UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7699


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

SHONE EDWARD WILKES,

                  Defendant – Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:01-cr-00031-FDW-8)


Submitted:    November 13, 2008            Decided:   November 21, 2008


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Shone Edward Wilkes, Appellant Pro Se. Gretchen C.F. Shappert,
United States Attorney, Charlotte, North Carolina, Amy Elizabeth
Ray,   Assistant  United   States  Attorney,   Asheville,  North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Shone Edward Wilkes appeals the district court’s order

denying relief on his motion for reduction of sentence under 18

U.S.C. § 3582(c)(2) (2006).     We have reviewed the record and

find no reversible error.     Accordingly, we deny Wilkes’ motion

for appointment of counsel and affirm for the reasons stated by

the district court.   United States v. Wilkes, No. 3:01-cr-00031-

FDW-8 (W.D.N.C. Aug. 12, 2008).       We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                            AFFIRMED




                                  2